Exhibit 10.01

 

LOGO [g572172g49n21.jpg]

FY14 Executive Annual Incentive Plan

President and Chief Executive Officer

This Executive Annual Incentive Plan (the “Plan”) of Symantec Corporation (the
“Company”) is effective as of March 30, 2013. The Board of Directors (the
“Board”) of the Company reserves the right to alter or cancel all or any portion
of the Plan for any reason at any time.

 

1



--------------------------------------------------------------------------------

FY14 Executive Annual Incentive Plan

 

Job Category:    President and Chief Executive Officer Purpose:    Provide
critical focus on specific, measurable corporate goals and provide
performance-based compensation based upon the level of attainment of such goals.
Bonus Target:    The target incentive bonus, as expressed as a percentage of the
base salary, and the annual base salary are determined by the Administrator at
the beginning of the fiscal year. The Bonus will be calculated based on actual
base salary earnings from time of eligibility under the Plan through March 28,
2014. Payment will be subject to applicable payroll taxes and withholdings.
Bonus Payment:    The annual incentive bonus will be paid once annually. Payment
will be made within six weeks after the end of the fiscal year, but in the event
the amount cannot be calculated within such six weeks, in no event may payment
be made later than two and a half months after the end of the fiscal year.
Payment made pursuant to this Plan is at the sole discretion of the
Administrator of the Plan. Bonus Pool Funding:    Two corporate performance
metrics will be used to calculate the annual incentive bonus pool funding as
determined by the Administrator: non-GAAP Operating Income and Corporate GAAP
Revenue. Pool funding is initially established by operating income performance
against target, with revenue performance serving as a modifier to increase or
decrease the bonus pool accordingly. Achievement Schedule:    An established
threshold must be exceeded for each of the applicable performance metrics for
the bonus pool to be funded. Funding levels will be determined for each metric
in accordance with the payout slopes established and approved by the
Administrator. Payouts under both metrics are capped. Pro-ration:    The
calculation of the annual incentive bonus will be determined, in part, based on
eligible base salary earnings for the fiscal year and, subject to the
eligibility requirements below, will be pro-rated based on the number of days
the participant is actively employed as a regular status employee of the Company
during the fiscal year. If a participant takes a leave of absence from the
Company during the fiscal year, any payments received by the participant as an
income protection benefit will not be counted toward base salary earnings for
the purpose of bonus calculations. Eligibility:    Participant must be a regular
status employee on the day bonus checks are distributed to earn the bonus. If
the Company grants an interim payment for any reason, the Participant must be a
regular status employee at the end of the fiscal year in order to receive such
payment. Ongoing contributions toward the Company’s overall success,
particularly toward year end, is of particular business importance. As such, a
participant who leaves before the end of the fiscal year will not be eligible to
earn the annual incentive bonus or any pro-rated portion thereof. The Plan
participant must be a regular status employee of the Company at the end of the
fiscal year in order to be eligible to receive the annual incentive bonus and at
the time the bonus checks are distributed, unless otherwise determined by the
Administrator.    To be eligible to participate in the Plan in the given fiscal
year, participant must be in an eligible position for at least 60 days before
the end of the Plan year. Employee hired or promoted into an eligible position
with less than 60 days in the Plan year will not be eligible to participate in
the annual bonus plan until the next fiscal year.

 

2



--------------------------------------------------------------------------------

Exchange Rates:    The performance metrics targets will not be adjusted for any
fluctuating currency exchange rates. However, when calculating achievement of
performance metrics, foreign exchange movements are held constant at plan rates.
Target Changes:    In the event of an accretive event, such as a stock buyback,
or other events that might have an effect on the revenue or operating income
targets of the Company, such as acquisition or purchase of products or
technology, the Administrator may at its discretion adjust the revenue and
operating income metrics to reflect the potential impact upon the Company’s
financial performance. Restatement of Financial Results:    If the Company’s
financial statements are the subject of a restatement due to error or
misconduct, to the extent permitted by governing law, in all appropriate cases,
the Company will seek reimbursement of excess incentive cash compensation paid
under the Plan. For purposes of this Plan, excess incentive cash compensation
means the positive difference, if any, between (i) the incentive bonus paid and
(ii) the incentive bonus that would have been made had the performance metrics
been calculated based on the Company’s financial statements as restated. The
Company will not be required to award Participant an additional Payment should
the restated financial statements result in a higher bonus calculation.
Plan Provisions:    This Plan is adopted under the Symantec Senior Executive
Incentive Plan, as amended and restated on September 22, 2008 and approved by
the Company’s stockholders on September 22, 2008 (the “SEIP”). All capitalized
terms in this Plan shall have the meaning assigned to them in the SEIP.    This
Plan supersedes the FY13 Executive Annual Incentive Plan, dated March 31, 2012,
which is null and void as of the adoption of this Plan.    Participation in the
Plan does not guarantee participation in other or future incentive plans, nor
does it guarantee continued employment for a specified term. Plan structures and
participation will be determined on a year-to-year basis.    The Board reserves
the right to alter or cancel all or any portion of the Plan for any reason at
any time. The Plan shall be administered by the independent members of the Board
(the “Administrator”), and the Administrator shall have all powers and
discretion necessary or appropriate to administer and interpret the Plan.    The
Board reserves the right to exercise its own judgment with regard to company
performance in light of events outside the control of management and/or
participant.

 

3